                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE


RICKY MATLOCK and                   )
BRIDGET MATLOCK,                    )
                                    )
            Plaintiffs,             )
                                    )
vs.                                 )     Case No.: 3:18-cv-00047
                                    )     Judge William L. Campbell, Jr.
ROUNDPOINT MORTGAGE                 )     Magistrate Judge Newbern
SERVICING CORPORATION,              )     JURY DEMAND
EMBRACE HOME LOANS,                 )
INC., and LOANCARE LLC,             )
                                    )
                                    )
            Defendants.             )
                                    )
                                    )
______________________________________________________________________________

      PLAINTIFFS’ RESPONSE TO ROUNDPOINT MORTGAGE SERVICING
         CORPORATION’S MOTION TO ALTER OR AMEND JUDGMENT
______________________________________________________________________________


       Plaintiffs Ricky Matlock and Bridget Matlock (“Plaintiffs”) hereby submit this Response

to the Motion to Alter or Amend Judgment filed by Defendant RoundPoint Mortgage Servicing

Corporation (“RoundPoint”) (Dkt. 117).

                                       INTRODUCTION

       In its persistent quest to immunize itself as a matter of law for its failure to pay the hazard

insurance bill, RoundPoint contends “this Court made a clear error of law” in denying

RoundPoint’s motion for summary judgment. (Dkt. 117-1, Page ID #2469). Without addressing

this Court’s ruling that “numerous disputed facts make summary judgment in RoundPoint’s favor




  Case 3:18-cv-00047 Document 120 Filed 05/06/20 Page 1 of 7 PageID #: 2487
inappropriate,”(Dkt. 113, Page ID #2426), RoundPoint declares that the “undisputed facts”

dictate that it is “absolved of responsibility.” (Dkt. 117-1, Page ID #2470). As this Court’s

determination that factual issues preclude summary judgment complies with Sixth Circuit

precedent, it hardly constitutes the type of clear legal error that would justify correction pursuant

to Federal Rule of Civil Procedure 59(e).

                                            ARGUMENT

       A.      Standard of Review


       “A Rule 59 motion should only be granted if there was (1) a clear error of law; (2) newly

discovered evidence; (3) an intervening change in controlling law; or (4) a need to prevent

manifest injustice.” Mich. Flyer LLC v. Wayne Cty. Airport Auth., 860 F.3d 425, 431 (6th Cir.

2017). “A motion under Rule 59(e) is not an opportunity to re-argue a case.” Id. (citation

omitted).

       “Summary judgment is proper when, viewing the facts and drawing all inferences in the

light most favorable to the nonmoving party, there is no genuine issue of material fact for trial

and the moving party is entitled to judgment as a matter of law.”           Harris v. Metropolitan

Government of Nashville and Davidson County, Tennessee, 594 F.3d 476, 482 (6th Cir. 2010).

The central issue is “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Kentucky Speedway, LLC v. Nat’l Ass’n of Stock Car Auto Racing, Inc., 588 F.3d 908, 915 (6th

Cir. 2009)(internal quotations and citation omitted). “The judge’s function is not . . . to weigh

the evidence and determine the truth of the matter, but to determine whether there is a genuine




                                                 2
   Case 3:18-cv-00047 Document 120 Filed 05/06/20 Page 2 of 7 PageID #: 2488
issue for trial.” Level 3 Communications, LLC, v. Floyd, 764 F.Supp. 2d 945, 950 (M.D. Tenn.

2011).

         B.     RoundPoint Has Not Identified A Clear Error Of Law

         As an initial matter, this Court should deny RoundPoint’s motion as procedurally

improper, as Rule 59(e) applies to final judgments, and a denial of summary judgment is not

final. See Madison Capital Co. v. Smith, 2009 U.S. Dist. LEXIS 145499, *3 (E.D. Kentucky

March 24, 2009)(“Rule 59(e) provides a mechanism for obtaining relief from judgments that are

actually entered, not ones that have been denied.”). Even if this Court overlooks this defect,

RoundPoint’s motion should be denied because RoundPoint has not identified a clear error of

law in the Court’s opinion, but instead simply construes the facts in its favor to absolve itself of

liability.

         In criticizing the Court for its failure to “apply The Official Interpretation of that

Rule,” (Dkt. 117-1, Page ID #2471), RoundPoint acknowledges that the Official Interpretation

provides that “a servicer has a reasonable basis to believe that a borrower’s hazard insurance

policy has been cancelled or not renewed” when “[a] borrower notifies a servicer that the

borrower has cancelled the hazard insurance coverage.” (Dkt. 117-1, Page ID #2471) (italic

emphasis in original but bold emphasis added).         This language does not justify summary

judgment in this case because there is no testimony or evidence in the record that Plaintiffs so

informed RoundPoint.

         While the phone call on October 3, 2016, can be interpreted in different ways, for

summary judgment purposes the factual inferences must be construed in favor of Plaintiffs.

Plaintiffs indicated that they planned to change insurance companies, and if they did RoundPoint



                                                 3
   Case 3:18-cv-00047 Document 120 Filed 05/06/20 Page 3 of 7 PageID #: 2489
should expect to get the details the following Wednesday. (Dkt. 80-1, Page ID #549-550).

Ultimately, Plaintiffs decided to stay with State Farm due to the price of the premiums, and no

one contacted RoundPoint the following Wednesday because there was no change. (R. Matlock

depo, p. 52). As Plaintiffs never told RoundPoint that they had “cancelled” the State Farm

policy, RoundPoint had no excuse not to pay the premium.

       While RoundPoint’s interpretation of the phone call misconstrues the facts in its favor in

violation of the standard of review, it is also belied by its subsequent correspondence with

Plaintiffs. On September 8, 2017, RoundPoint sent Plaintiffs a letter explaining that the lender

placed policy was issued “at no cost to you,” because “our third-party insurance vendor did not

make phone calls to verify your insurance information.” (DEF/MATLOCK 330-331). While the

letter asked Plaintiffs to “[p]lease accept our apologies for not contacting you for your policy

information by phone,” (DEF/MATLOCK 330-331), RoundPoint did not mention the phone call

with Plaintiffs that it now claims is the reason the bill was not paid. Although the inferences

relating to the phone call are factual issues for the jury to resolve, one interpretation could be that

RoundPoint failed to mention the phone call in that letter because the phone call had nothing to

do with its failure to pay the insurance premium.

       Noting without apparent irony that “good faith compliance with the comments affords a

servicer protection,” RoundPoint claims that “the mere fact that the servicer does not receive the

renewal invoice is a sufficient basis for it to be excused of its responsibility to advance funds out

of the escrow account.” (Dkt. 117-1, Page ID #2474). This is a particularly brazen attempt to

immunize itself given that the reason RoundPoint did not receive the renewal invoice is that

RoundPoint failed to satisfy its obligation to ensure that accurate insurance information was



                                                  4
   Case 3:18-cv-00047 Document 120 Filed 05/06/20 Page 4 of 7 PageID #: 2490
transferred along with the servicing rights. As RoundPoint testified, responsibility to make sure

accurate insurance information is also transferred “lies both with the prior and the new

servicer.” (Johnson depo, p. 23).

       Additionally, RoundPoint’s contention that it is “excused of its responsibility,”(Dkt.

117-1, Page ID #2474), also conflicts with RoundPoint’s Escrow Administration Policy, under

which RoundPoint

       works with a third-party vendor at the time of servicing transfer, as well as
       whenever a new insurance policy is received, to review any insurance declarations
       pages provided and determine whether the mortgagee clause is accurate. If
       necessary, the third-party vendor sends a series of letters and faxes to the
       insurance carrier requesting the mortgagee clause be updated and
       instructing the insurance carrier to send all correspondence, policies, bills,
       and other information to the servicer.

(DEF/MATLOCK 685) (emphasis added). RoundPoint failed to follow this policy with respect

to State Farm in this case, however, as it did not communicate to State Farm about the problem.

(Johnson depo, p. 54-58).


       As this Court’s opinion reflects, “[a]t the time the bill had not been sent, RoundPoint

knew that State Farm was the relevant insurer for Plaintiffs’ insurance policy.” (Dkt. 113, Page

ID #2418). The Court also noted evidence that “RoundPoint did not have a reasonable basis to

conclude that the Matlocks had failed to comply with the contractual requirement to maintain

hazard insurance.” Id.

       While this Court describes the repromulgated Regulation X as containing “new rules

providing borrowers with additional protections regarding hazard insurance,” (Dkt. 113, Page ID

#2420, RoundPoint asserts that “the CFPB’s repromulgated rules actually lowered, or at least

clarified, the standard of proof that a servicer must present in order to be absolved of


                                               5
  Case 3:18-cv-00047 Document 120 Filed 05/06/20 Page 5 of 7 PageID #: 2491
responsibility.”   (Dkt. 117-1, Page ID # 2470).     Plaintiffs believe the Court’s description is

correct, but in any event the rules do not provide RoundPoint with the absolution it seeks.

                                        CONCLUSION

       RoundPoint has not identified a clear error of law necessary to justify relief under Rule

59(e). This Court correctly found that “numerous disputed facts make summary judgment in

RoundPoint’s favor inappropriate,” (Dkt. 113, Page ID #2426), and RoundPoint’s Motion to

Alter or Amend should be denied.

                                                     Respectfully submitted,


                                                     /s/ Patrick Barrett
                                                     Patrick Barrett (BPR # 020394)
                                                     Barrett Law Office, PLLC
                                                     4205 Hillsboro Pike
                                                     Suite 303
                                                     Nashville, Tennessee 37215
                                                     (615) 463-4000
                                                     pbarrett@barrettlawofficetn.com

                                                     /s/ Henry Todd, Jr.
                                                     Henry Todd, Jr. (BPR # 005574)
                                                     Todd & Spencer
                                                     404 East College Street
                                                     Dickson, Tennessee 37055
                                                     (615) 446-0511
                                                     henrytoddjr@bellsouth.net

                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed and served upon the following
counsel via the Court’s electronic filing system and/or email on this 6th day of May, 2020.

       Shaun K. Ramey
       McGlinchey Stafford
       424 Church Street, Suite 2000
       Nashville, TN 37219



                                                6
   Case 3:18-cv-00047 Document 120 Filed 05/06/20 Page 6 of 7 PageID #: 2492
   sramey@mcglinchey.com

   Bret J. Chaness
   Rubin Lublin TN, PLLC
   3145 Avalon Ridge Place, Suite 100
   Peachtree Corners, Georgia 30071
   bchaness@rubinlublin.com


                                        /s/ Patrick Barrett




                                           7
Case 3:18-cv-00047 Document 120 Filed 05/06/20 Page 7 of 7 PageID #: 2493
